internal_revenue_service p o box room cincinnati oh department of the treasury director exempt_organizations rulings and agreements date date employer_identification_number contact person - id number contact telephone number uil number release date legend b scholarship c trust agreement x student_loan fund y city state z church x dollar_figureamount dear we have considered your request for advance approval of your grant-making program under sec_4945 of the internal_revenue_code dated date the x was formed by the c our records indicate that the x was recognized as exempt from federal_income_tax under sec_501 of the code and is now classified as a private_foundation as defined in sec_509 the x conducts a scholarship program called the b the b is anticipated to be conducted in y and the surrounding area served by the z eligible recipients of the b will be people under the age of who have been members of the z for at least years all applications will be ranked based on information presented therein preference is given to those choosing the fields of religion medicine or nursing the selection committee is composed of prominent members of the z including the president of the board_of trustees the director and the staff liaison to the board_of trustees interested candidates for the program will complete an application which will be reviewed by the selection committee no award will be provided to any individual who is related by blood adoption or marriage to any member of the selection committee as a first cousin or nearer relative it is expected that the x will receive between and applications in a given year and that the award will be approximately x once selected the recipients will receive an amount of money each year based on the earnings_of the c the award will be payable upon receipt of the recipient’s tuition bill that reflects that the recipient is a full time student prior to no grants were made directly by the x during this period the x made distributions directly to the z be made directly by the x beginning date the b grant distributions will the x ensures the funds are used for the intended purpose by submitting the award directly to the institution where the recipient if enrolled in addition the x will ask each institution to refund any unearned portion of the scholarship sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i its grant procedure includes an objective and nondiscriminatory selection process ii such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code your awards granted in accordance with objectivity and nondiscrimination will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures if objective and nondiscriminatory are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code the effective date of our approval is date this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted are objective and nondiscriminatory and do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records if you have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director exempt_organizations rulings and agreements
